The opinion of the court was delivered by
AlleN, J.:
This action originated before a justice of the peace, and was brought by Martin Sillix against Mrs. W. D. Bagby, to recover the possession of certain personal property, of the alleged value of $100. Judgment was rendered in favor of the plaintiff for possession of the property, or the value of his interest therein, amounting to $88.68. From this judgment, W. D. Bagby appealed to the district court. On the trial, the record recites that the plaintiff testified in bis own behalf, and gave evidence tending to show that there was still due upon said indebtedness $88.68. The court rendered judgment in favor of the plaintiff for the possession of the property, and that the value of his possession was $7.50. The plaintiff seeks to review this judgment.
It is apparent on the. face of the record that less than $100 is involved in the controversy. This court, therefore, has no jurisdiction, and the case must be dismissed. (Richmond v. Brummie, 52 Kas. 247; Mo. Pac. Rly. Co. v. Yawger, 52 id. 691.)
All the Justices concurring.